Citation Nr: 0927519	
Decision Date: 07/23/09    Archive Date: 07/30/09

DOCKET NO.  08-35 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Huntington, West Virginia


THE ISSUE

1.  Entitlement to an increase in a 50 percent rating for 
post-traumatic stress disorder (PTSD), for accrued benefits 
purposes.   
 
2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU rating), for accrued 
benefits purposes.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran had active service from May 1967 to September 
1967 and from September 1968 to April 1970.  The Veteran died 
in November 2004, and the appellant seeks benefits as the 
Veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2006 RO rating decision 
that denied an increased rating for PTSD, for accrued 
benefits purposes.  The RO characterized the issue as 
entitlement to an increased rating for PTSD, rated as 30 
percent disabling prior to January 21, 2000, and as 50 
percent disabling since that date (exclusive of the period 
from October 7, 2002 to December 1, 2002 when a temporary 
total rating was assigned), for accrued benefits purposes.  
By this decision, the RO also denied a TDIU rating, for 
accrued benefits purposes.  

The Board observes that the October 2006 RO decision 
incorrectly characterized the issue as entitlement to 
increased rating for PTSD, rated as 30 percent disabling 
prior to January 21, 2000, and as 50 percent disabling since 
that date (exclusive of the period from October 7, 2002 to 
December 1, 2002).  The RO apparently listed the issue based 
on an April 2004 Board remand that also incorrectly 
characterized that issue.  The Board notes that an October 
1998 RO rating decision granted service connection and a 30 
percent rating for PTSD, effective June 19, 1998.  In 
November 1998, the Veteran filed a notice of disagreement as 
to the issue of entitlement to an initial rating higher than 
30 percent for PTSD and a statement of the case was issued in 
October 1999.  The record does not reflect that a timely 
substantive appeal was submitted.  Thus, the issue of 
entitlement to an initial rating higher than 30 percent for 
PTSD was not appealed, and the Board did not have 
jurisdiction over that claim.  38 C.F.R. §§ 20.200, 20.202, 
20.302.  

On January 21, 2000, the Veteran filed a new claim for an 
increase in a 30 percent rating for his service-connected 
PTSD.  A June 2000 RO decision increased the rating for the 
Veteran's service-connected PTSD to 50 percent, effective 
January 21, 2000 (the date of the Veteran's claim).  The 
Veteran subsequently appealed the issue of entitlement to an 
increase in a 50 percent rating for PTSD.  38 C.F.R. §§ 
20.200, 20.202, 20.302.  

An August 2001 RO decision continued the 50 percent rating 
for the Veteran's service-connected PTSD and denied a TDIU 
rating.  The Veteran also apparently appealed the issue of 
entitlement to a TIDU rating.  38 C.F.R. §§ 20.200, 20.202, 
20.302.  A January 2003 RO decision assigned a temporary 
total rating (100 percent) from October 7, 2002 to December 
1, 2002.  Since that grant did not represent a total grant of 
benefits sought on appeal, the claims for entitlement to an 
increase in a 50 percent rating for PTSD and for entitlement 
to a TDIU rating remained before the Board.  AB v. Brown, 6 
Vet. App. 35 (1993).  As the Veteran had been assigned a 
total (100) percent rating for his PTSD during the period 
from October 7, 2002 to December 1, 2002, an increased rating 
for PTSD during that specific period need not be addressed.  

The Veteran died in November 2004 while the issues of 
entitlement to an increase in a 50 percent rating for PTSD 
and entitlement to a TDIU rating, were still pending.  
Therefore, despite how the issues were characterized in the 
April 2004 Board remand (noted above) and in the October 2006 
RO decision (also noted above), the actual issues pending at 
the time of the Veteran's death were entitlement to an 
increase in a 50 percent rating for PTSD and entitlement to a 
TDIU rating.  Therefore, the Board will solely address those 
issues for accrued benefits purposes.  

The issue of entitlement to a TDIU rating, for accrued 
benefits purposes, is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  At the time of the Veteran's death, the claim for an 
increase in a 50 percent rating for PTSD, was still pending.  

2.  At the time of the Veteran's death, the evidence on file 
showed that his service-connected PTSD was manifested by 
occupational and social impairment with deficiencies in most 
areas, such as work, family relations, judgment, thinking, or 
mood, due to various symptoms.  


CONCLUSION OF LAW

The criteria for a 70 percent rating for PTSD, for accrued 
benefits purposes, have been met.  38 U.S.C.A. §§ 1155, 5107, 
5121 (West 2002); 38 C.F.R. §§ 3.1000, 4.7, 4.130, Diagnostic 
Code 9411 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the Veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

The notice requirements of the VCAA require VA to notify the 
appellant of what information or evidence is necessary to 
substantiate the claim, including what subset of the 
necessary information or evidence, if any, the claimant is to 
provide and what subset of the necessary information or 
evidence the VA will attempt to obtain.  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule).

Recently, the United States Court of Appeals for Veterans 
Claims (Court) held in Vazquez-Flores v. Peak, 22 Vet. App. 
37 (2008), that for a claim for increased compensation, 
section § 5103(a) requires, at a minimum, that the Secretary 
notify the claimant that, to substantiate a claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vazquez-
Flore, supra.  Further, under Vazquez, if the Diagnostic Code 
under which the claimant is rated contains criteria necessary 
for entitlement to a higher disability rating that would not 
be satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
the Secretary must provide at least general notice of that 
requirement to the claimant.  Additionally, the claimant must 
be notified that, should an increase in disability be found, 
a disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment and daily 
life.  

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Vazquez-Flores, supra.

In this case, in a December 2004 letter, the RO provided 
notice to the appellant regarding what information and 
evidence is needed to substantiate the claim for accrued 
benefits, as well as what information and evidence must be 
submitted by the appellant, what information and evidence 
will be obtained by VA, and the need for the appellant to 
advise VA of or submit any further evidence in her possession 
that pertains to the claim.  The case was last readjudicated 
in September 2008.  

Additionally, the Board finds it pertinent that in statements 
on appeal, the appellant has essentially discussed the 
schedular criteria for increased ratings for PTSD.  For 
example, in an April 2009 statement, the appellant 
specifically discussed the Veteran's suicidal ideations, 
inappropriate behavior, flashbacks, intrusive thoughts, and 
reckless behavior, etc.  The appellant also discussed the 
Veteran's binge drinking and his taking medications while 
drinking.  Therefore, a remand for additional notification 
regarding criteria with which the appellant and her 
representative are already quite familiar would serve no 
useful purpose.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file include: the 
Veteran's service treatment records; post-service private and 
VA treatment records; VA examination reports; and lay 
statements.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The appellant was notified of and made 
aware of the evidence needed to substantiate this claim, the 
avenues through which she might obtain such evidence, and the 
allocation of responsibilities between herself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the 
appellant.  As such, there is no indication that there is any 
prejudice to the appellant by the order of the events in this 
case.  See Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 
384 (1993).  Any error in the sequence of events or content 
of the notice is not shown to have affected the essential 
fairness of the adjudication or to cause injury to the 
claimant.  See Sanders, supra.  Thus, any such error is 
harmless and does not prohibit consideration of these matters 
on the merits.  See Conway, supra; Dingess, supra; see also 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file, which includes the following:  her contentions; 
the Veteran's service treatment records; post-service private 
and VA treatment records; VA examination reports; and lay 
statements.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The appellant seeks accrued benefits based upon the Veteran's 
claim for entitlement to an increase in a 50 percent rating 
for PTSD, which was pending at the time of his death in 
November 2004.

Although a veteran's claim terminates with that veteran's 
death, a qualified survivor may carry on, to a limited 
extent, the deceased veteran's claim by submitting a timely 
claim for accrued benefits.  38 U.S.C.A. § 5121 (West 2002); 
see Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  While an 
accrued benefits claim is separate from the veteran's claim 
filed prior to death, the accrued benefits claim is 
derivative of the veteran's claim; thus, an appellant takes 
the veteran's claim as it stood on the date of death, but 
within the limits established by law.  See Zevalkink v. 
Brown, 102 F.3d 1236, 1242 (Fed. Cir. 1996).

Periodic monetary benefits authorized under laws administered 
by the VA to which a veteran was entitled at the time of the 
veteran's death under existing ratings or decisions, or those 
based on evidence in the file at the date of death, and due 
to the veteran but unpaid for a period not to exceed two 
years prior to the last date of entitlement will, upon the 
death of the veteran, be paid to the veteran's spouse, 
children, or dependent parent.  See 38 U.S.C.A. § 5121(a) 
(West 2002); 38 C.F.R. § 3.1000 (2008).  

The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
104, 117 Stat. 2651, 2656 (Dec. 16, 2003) (codified at 38 
U.S.C. § 5121(a) (West Supp. 2005)) recently repealed the 
two-year limit on accrued benefits so that a veteran's 
survivor may receive the full amount of award for accrued 
benefits.  This revision applies only to deaths occurring on 
or after December 16, 2003.  As the Veteran died in November 
2004, the revision is applicable to this claim.  

In order for a claimant to be entitled to accrued benefits, 
the veteran must have had a claim pending at the time of his 
death for such benefits or else be entitled to them under an 
existing rating or decision.  38 U.S.C.A. §§ 5101(a), 5121(a) 
(West 2002); see also Jones v. West, 136 F.3d 1296, 1299-1300 
(Fed. Cir. 1998).  In this case, the Veteran died in November 
2004, and, at the time of his death, he had a claim pending 
for entitlement to an increase in a 50 percent rating for 
PTSD.  In December 2004, the appellant filed her claim for 
accrued benefits.  Thus, her claim was timely filed.  
Additionally, because the appellant's claim is for the 
purpose of accrued benefits, the Board is prohibited from 
considering medical evidence received after the date of the 
veteran's death, other than VA records that were 
constructively of record at the time of death.  38 U.S.C.A. § 
5121(a); 38 C.F.R. § 3.1000(a).  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  The 
Board interprets reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability.  See 38 C.F.R. § 4.2.  
Any reasonable doubt regarding the degree of disability will 
be resolved in favor of the claimant.  38 C.F.R. § 4.3.  
Where there is a question as to which of two evaluations 
apply, the higher of the two will be assigned where the 
disability picture more nearly approximates the criteria for 
the next higher rating.  38 C.F.R. § 4.7. The Board will 
evaluate functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity.  See 38 C.F.R. § 4.10.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  A recent decision of the Court has held that in 
determining the present level of disability for any increased 
evaluation claim, the Board must consider the application of 
staged ratings.  See Hart v. Mansfield, No. 05-2424 (U.S. 
Vet. App. Nov. 19, 2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.  In Fenderson v. West, 12 
Vet.App. 119 (1999), it was held that the rule from Francisco 
does not apply where the appellant has expressed 
dissatisfaction with the assignment of an initial rating 
following an initial award of service connection for that 
disability.  Rather, from the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts found - a practice known as "staged" 
ratings.  

A 30 percent rating is warranted for PTSD where there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversion normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  

A 50 percent rating requires occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 70 percent rating requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affected the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.  

A 100 percent rating is assigned when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411.  

In evaluating the evidence, the Board has noted various 
Global Assessment of Functioning (GAF) scores which 
clinicians have assigned.  The GAF is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness.  See 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 (1995).  
For example, a GAF score of 31 to 40 is meant to reflect an 
examiner's assessment of some impairment in reality testing 
or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas 
such as work or school, family relations, judgment, thinking, 
or mood (e.g. depressed man avoids friends, neglects family, 
and is unable to work).  A GAF score of 41 to 50 indicates 
serious symptoms (e.g. suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g. no friends, 
unable to keep a job).  A GAF score of 51 to 60 indicates the 
examiner's assessment of moderate symptoms (e.g., a flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  A GAF score of 61 to 70 indicates the examiner's 
assessment of some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well and 
having some meaningful interpersonal relationships.  An 
examiner's classification of the level of psychiatric 
impairment at the moment of examination, by words or by a GAF 
score, is to be considered, but it is not determinative of 
the percentage VA disability rating to be assigned; the 
percentage evaluation is to be based on all the evidence that 
bears on occupational and social impairment.  See 38 C.F.R. § 
4.126.

Private and VA treatment records January 1999 to February 
2000 show treatment for disorders including PTSD.  

For example, a January 2000 psychiatric report from F. J. 
Whelan, M.D., related diagnoses of severe, chronic, PTSD, 
with associated depression.  A GAF score of 33 was assigned 
with a GAF score for the year of 47.  Dr. Whelan commented 
that it was his opinion that the Veteran did indeed suffer 
from a serious psychiatric impairment based directly and 
service-connected to his experiences as a member of the Army 
in Vietnam in the late 1960s and 1970s.  Dr. Whelan indicated 
that it was also his opinion that the Veteran's impairment 
was rather global and steadily worsening over time.  Dr. 
Whelan stated that the Veteran was extremely impaired at that 
time and that he considered him to be permanently and totally 
disabled as a result of his service-connected 
neuropsychiatric impairment.  Dr. Whelan reported that he 
recommended that VA establish a 100 percent permanent 
psychiatric disability rating for him.  Dr. Whelan noted that 
his opinions were expressed to a reasonable medical 
certainty.  

A February 2000 VA treatment entry related an assessment of 
PTSD and a GAF score of 60.  

A February 2000 VA psychiatric examination report noted that 
the Veteran's claims file was reviewed.  The Veteran 
indicated that he injured his neck while working and that he 
had not worked since 1993.  He reported that he had problems 
with arthritis and that he had undergone two operations on 
his hands for carpel tunnel syndrome.  It was noted that the 
Veteran had deteriorating discs in his neck and stomach 
problems.  The Veteran reported that he worked as an off-road 
tire man on heavy equipment for eighteen years performing 
strip jobs and construction.  He stated that he had to quit 
work in 1993 because he was injured.  The Veteran stated that 
he had been married twice, with the first time for eleven 
years and the second time for about ten years.  He stated 
that he had his wife had their ups and downs and that she 
left him for a period of time and they were thinking about a 
divorce.  He related that he had two daughters and a son, 
born out of wedlock, which did not live with them.  The 
Veteran reported that he had three brothers and one sister.  

As to his daily activities, the Veteran reported that he had 
been leading a very isolated life for the past several weeks.  
He stated that he was able to dress, clean, and wash himself.  
He indicated that he would become very depressed and that he 
would just sit around.  The Veteran related that he would try 
to read, but that he had problems with concentration.  He 
stated that he wasn't much interested in doing anything.  He 
reported that he watched television, but that he did not 
listen to the radio.  The Veteran also noted that he belonged 
to the VFW, but that he did not attend meetings.  

The Veteran indicated that he was undergoing psychiatric 
treatment and that he went for counseling at a VA facility.  
He stated that he had been very depressed.  He reported that 
his medication had changed from Zoloft to Prozac and that he 
had taken a nosedive since that time.  He related that he 
just found it hard to go day after day.  It was noted that 
the Veteran reported that he had some death wishes, but that 
he denied being actively suicidal or homicidal.  The Veteran 
reported that he had hopeless and helpless feelings and that 
he felt tired and run down.  He indicated that he felt that 
he just did not fit in.  He stated that he would just lie 
around and that he didn't want to do anything.  The Veteran 
indicated that he wanted to be left to himself most of the 
time and that it was hard for him to show emotion.  He 
related that he recently cried, but that was unusual for him.  
He stated that he did not sleep well at night and that he had 
recurrent nightmares and flashbacks about Vietnam.  The 
Veteran stated that the dreams were about coming close to 
being blown up.  He reported that he would hear rocket 
noises.  He indicated that a power company's helicopter 
sometimes flew over his house, and that he would start 
thinking of Vietnam when that happened.  The Veteran reported 
that he would feel very scared, that he had intrusive 
thoughts, and that he would startle easily.  He also stated 
that he easily became irritable and upset.  

The Veteran reported that he used to drink to deal with his 
problems, but that he quit in 1992.  He stated that before 
that time, he had problems with alcohol including blackouts, 
nightmares, and sweats.  The Veteran indicated that he would 
become suspicious and distrustful and that he had a history 
of being agitated and aggressive.  He noted that he had 
recurrent panic episodes with palpitations, smothering 
feelings, and hyperventilation, which would occur about three 
to four times per week.  He related that his nightmares would 
sometimes happen on a daily basis or sometimes once very two 
weeks or so.  The Veteran stated that he lived a rather 
isolated life.  

The examiner reported that the Veteran was casually dressed 
with a shirt and cap, and that he had a trimmed beard.  The 
examiner indicated that the Veteran was generally pleasant 
and cooperative with appropriate flow and content of his 
conversation.  The examiner stated that the Veteran was well 
oriented to time, place, and person.  It was noted that there 
was no evidence of any active hallucinations or delusions.  
The examiner related that the Veteran's attention and 
concentration were impaired and that he had difficulty with 
mental calculations and serial sevens.  The examiner stated 
that the Veteran was able to give the days of the week in 
reverse order and that he was able to recall two out of three 
objects after five minutes.  It was noted that the Veteran's 
judgment was intact.  The examiner reported that there was no 
evidence of any looseness of association, flight of ideas, or 
pressured speech.  The examiner remarked that the Veteran's 
fund of knowledge was appropriate for his educational level 
and background and that there were no obsessive thoughts or 
compulsive actions.  It was noted that the Veteran denied 
being actively suicidal or homicidal.  

The diagnosis was PTSD.  The examiner reported that the 
highest level of adaptive functioning currently appeared to 
be a GAF score of 50.  The examiner commented that he felt 
the Veteran had been having problems with PTSD of a chronic, 
delayed nature.  The examiner noted that the Veteran had used 
alcohol over the years, but that he said he quit in 1992.  
The examiner reported that the Veteran was having more 
difficulty with depression and that he was very isolated and 
did not want to be involved with anything.  The examiner 
indicated that the Veteran was hurt at work and that, since 
then, had been unable to work.  The examiner noted that not 
working seemed to have affected the Veteran more socially.  
It was noted that the Veteran stated that he just sat around 
and thought about Vietnam, that he had recurrent bad dreams 
about once a week or so, and that he had startle responses 
and panic attacks about three or four times per week.  The 
examiner indicated that the Veteran would become easily 
irritated and that he had been having difficulty with social 
and personal adjustment.  

Private and VA treatment records dated from May 2000 to June 
2001 refer to continuing treatment.  

For example, a June 2000 report from a VA social worker 
related a diagnosis of PTSD, severe.  A GAF score of 35 (past 
year) was assigned due to the Veteran's suicidal ideation and 
the danger of him hurting himself or others.  

A September 2000 psychiatric evaluation report from Dr. 
Whelan indicated diagnoses of PTSD, chronic, severe, and 
major depressive disorder, recurrent, severe, without 
psychotic features.  A GAF score of 44 was assigned at that 
time.  In a December 2000 psychiatric evaluation report 
addendum, Dr. Whelan stated that at the time of the September 
2000 report, he did not specify the degree of the Veteran's 
total disability.  Dr. Whelan stated that the diagnoses were 
PTSD, severe, as well as depressive disorder, recurrent, 
severe.  Dr. Whelan related that the Veteran was viewed as a 
whole person and that he integrated and correlated his 
residuals physical difficulties as well as his residuals 
psychiatric signs and symptoms.  Dr. Whelan stated that as a 
whole person, the Veteran was totally and completely disabled 
for any type of gainful occupation available on the 
employment market on as sustained basis.  It was noted that 
the Veteran's emotional problems were progressive and that 
his PTSD had not stabilized.  Dr. Whelan reported that the 
Veteran was not, on a psychiatric basis alone, capable of 
performing any type of work on a regular and sustained basis.  

A February 2001 report from a VA social worker noted a 
diagnosis of PTSD, chronic, severe.  A GAF score of 30 to 35 
(past two years) was assigned due to suicidal and homicidal 
ideation and a danger of the Veteran hurting himself or 
others.  

An August 2001 VA psychiatric examination report noted that 
the Veteran's claims file was reviewed.  It was reported that 
the Veteran had problems with deteriorating disc disease in 
his back, with chronic arthritis.  The examiner stated that 
the Veteran was reportedly involved in an accident in January 
1991 when he hit his head and jerked his neck.  The examiner 
indicated that the Veteran also had a history of a hiatus 
hernia and chronic obstructive pulmonary disease.  The 
Veteran reported that the Veteran drove a school bus for 
about thirty days after leaving the service and that he then 
worked changing tires on giant equipment for about nineteen 
years.  It was noted that the Veteran last worked in 1993.  
The Veteran indicated that he was married twice with the 
first time for about twelve years and the second time for 
about twelve years.  He stated that he was still married to 
his second wife, but indicated that they still had problems.  
He reported that his wife did not know how to deal with him.  
He indicated that he had one son and two daughters.  The 
Veteran also related that he had two brothers.  

The Veteran stated that he was able to dress, clean, and wash 
himself and that he went out to do things in the sun.  He 
reported that he would go swimming in a lake.  He stated that 
he did not go to stores or to church.  The Veteran indicated 
that he would become depressed and that he had some hopeless 
and helpless feelings.  He noted that he would feel tired and 
run down.  He reported that he used to drink heavily before 
he quit in 1991 and that he had symptoms of dependence upon 
alcohol, including memory blackouts, nightmares, and sweats.  
The Veteran indicated that he had never attempted to kill 
himself, but that he did have some fleeting thoughts.  He 
reported that he had recurrent bad dreams, nightmares, and 
flashbacks.  He related that thunderstorms, low-flying 
helicopters, and loud noises tended to initiate his memories 
about Vietnam.  It was noted that the Veteran would become 
startled easily and that he had intrusive thoughts.  The 
Veteran denied that he had any survivor guilt and reported 
that he did fine until he was hurt while working.  He stated 
that since that time, he had major problems in dealing with 
stressors.  The Veteran denied that he had any out-of-the-
ordinary feelings.  It was noted that the Veteran had no 
hallucinations or delusions and that he reported that it was 
hard for him to trust people.  

The examiner reported that the Veteran was casually dressed 
in shorts and a T-shirt, with a trimmed beard and a scarf 
over his head.  The examiner indicated that the Veteran was 
well oriented to time, place, and person and that there was 
no evidence of any active hallucinations or delusions.  The 
examiner stated that the Veteran's attention and 
concentration were impaired and that he had difficulty 
performing mental calculations and serial severs.  The 
Veteran was able to give the days of the week in reverse 
order.  It was noted that the Veteran's memory and recall for 
recent events was slightly impaired and that he was able to 
recall two out of three objects after five minutes.  The 
examiner indicated that the Veteran's judgment was intact and 
that there was no evidence of looseness of association, 
flight of ideas, or pressured speech.  The examiner remarked 
that there were no obsessive thoughts or compulsive actions 
and that the Veteran denied being actively suicidal or 
homicidal.  

The diagnosis was PTSD.  The examiner commented that the 
Veteran's highest level of adaptive functioning currently 
appeared to be 60 to 65 on the GAF scale.  The examiner 
remarked that he felt the Veteran continued to have problems 
with PTSD.  It was noted that the Veteran continued to be in 
outpatient treatment, which appeared to be helpful.  The 
examiner stated that the Veteran had multiple physical 
impairments and that he said that was the main reason why he 
had not been able to work.  The examiner remarked that the 
Veteran still would become easily startled and that he had 
intrusive thoughts.  The examiner indicated that the Veteran 
had bad memories of what happened to him in Vietnam and that 
he reported that he was learning to cope.  It was noted that 
the Veteran spent most of his time out in the sun and that he 
went swimming.  The examiner commented that the Veteran's 
psychiatric problems appeared to have interfered with him 
occasionally, both socially, as well as industrially.  

VA treatment records dated from August 2001 to December 2002 
show treatment for disorders including PTSD on multiple 
occasions.  

For example, a March 2002 statement from a VA physician 
indicated that the Veteran had received mental health 
services through a VA facility since 1995 and that he had 
consistently had symptoms and signs of PTSD.  The physician 
indicated that at many appointments, GAF scores were not 
assigned and that it wasn't until June 1998 that the 
existence of PTSD was recognized.  The physician stated that 
since October 2001, he had carefully reviewed the Veteran's 
history of symptoms, reported functional status, observed 
functioning, and credibility.  The physician indicated that 
the Veteran's GAF scores had been 50 to 55 during that time 
and that those had been in the context of very limited 
performance demands (interpersonally, occupationally, or 
socially), so they were higher than would be the case if the 
Veteran were functioning in a less accommodating environment.  
The physician remarked that the Veteran's observed mental 
status was concordant with his reported flashbacks, intrusive 
thoughts, sensitivity to triggers, startling, and avoidant 
characteristics.  The physician indicated that the Veteran's 
level of observed distress and dysfunction paralleled the 
nature and context of his interactions with him and lacked 
and features of symptom exaggeration.  

A July 2002 VA treatment entry related an assessment of 
significant problems with treatment and disease state.  A GAF 
score of 40 maximum was assigned.  The examiner commented 
that the Veteran was at high risk for a catastrophic outcome.  

A November 2002 VA discharge summary noted that the Veteran 
completed a six-week inpatient PTSD program and was 
discharged.  The diagnoses were prolonged PTSD; major 
depressive disorder, recurrent, severe, without psychotic 
features; and history of substance abuse and alcohol abuse.  
A GAF score of 35 was assigned.  The examiner indicated that 
the Veteran had major impairment in several areas including 
work, family relations, judgment, and thinking and mood.  

The most recent March 2003 VA psychiatric examination report 
noted that the Veteran's claims file was reviewed.  It was 
reported that the Veteran currently lived with his son and 
that he planned to see a physician in that area.  The 
examiner indicated that the Veteran had not worked since 1993 
because of his numerous physical and emotional problems.  The 
examiner stated that the Veteran was hospitalized at a VA 
medical center since his last evaluation in August or 
September 2002 following a relapse on hi alcoholism.  It was 
noted that the Veteran was told that he had pancreatitis and 
that he better stop drinking, which he had done.  The 
examiner indicated that the Veteran had also gone to a PTSD 
program at a VA facility in October 2002 for approximately 
eight weeks.  He stated that he had not consumed alcohol 
since that time.  The examiner indicated that the Veteran was 
presently separated from his wife because of his drinking and 
his explosiveness.  It was noted that such was the Veteran's 
second marriage and that they had been married for twelve 
years with four children who had grown up and left the house.  

The Veteran complained of depression, anxiety, agitation, and 
nightmares.  He reported that since the Iraq War had started 
recently, he couldn't sleep, or watch television, and that he 
would get angry and irritable.  He indicated that he started 
drinking, but that he didn't to know why.  He stated that he 
was having a lot of pain with pancreatitis and that when he 
was under stress, he would drink.  The Veteran reported that 
he would get depressed and anxious as a consequence of such 
behavior.  He related that he was having a hard time coping 
with nightmares and bad dreams of his experiences.  He stated 
that he didn't like to socialize and that he isolated 
himself.  

The examiner reported that the Veteran was neat, tidy, and 
cooperative.  The examiner stated that the Veteran talked 
clearly, audibly, and rationally.  The examiner noted that 
the Veteran was a little bit guarded and that his poor 
hearing further complicated the picture.  It was noted that 
the Veteran was oriented to time, place, date, and person.  
The examiner stated that a sense of helplessness and 
hopelessness was prevailing.  The examiner indicated that the 
Veteran denied any active homicidal or suicidal ideation.  
The examiner related that the Veteran's affect was 
appropriate and that it appeared to be dull normal and tense, 
clinically.  It was noted that the Veteran was able to 
subtract thirty-three cents from a dollar, but had difficulty 
performing serial sevens.  The Veteran stated that he just 
could not concentrate.  The examiner reported that the 
Veteran's abstract thinking showed some consolidation and 
that no auditory or visual hallucinations were elicited.  The 
examiner related that there was no evidence of psychosis or 
thought process elicited and that no bizarre thought process, 
tangentially or circumstantially, were elicited.  The 
examiner stated that the Veteran's insight and judgment for 
symptoms seemed to be fair.  

The examiner commented that the Veteran was currently staying 
at home by himself, that he was currently separated, and that 
he was not sure his marriage as going to work.  It was noted 
that the Veteran was staying with his son.  The examiner 
remarked that the Veteran rarely went to church, watched 
television, or read.  The examiner indicated that the Veteran 
kept to himself and had become isolated with his physical 
condition further complicating the picture.  The diagnosis 
was PTSD.  A GAF score of 50 to 55 was assigned.  The 
examiner stated that the Veteran was strongly advised to 
continue to abstain from alcohol and to continue with his 
outpatient treatment.  

VA treatment records dated from May 2003 to May 2004 show 
treatment for multiple disorders including PTSD.  

The medical evidence shows that the Veteran had not worked 
since 1993, apparently due, in part, to a work injury.  The 
Veteran had been married twice and was apparently married to, 
but separated from, his wife of over twelve years.  The 
Veteran had three children and was apparently living with his 
son for some period of time.  The Veteran had been 
hospitalized in a PTSD program in October and November 2002.  
The most recent VA psychiatric examination report indicated a 
GAF score of 50 to 55, suggesting serious symptoms (e.g. 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g. no friends, unable 
to keep a job), or moderate symptoms (e.g., a flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  The 
Board observes that a prior November 2002 VA discharge 
summary indicated a GAF score of 35, suggesting some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas such as work or school, family 
relations, judgment, thinking, or mood (e.g. depressed man 
avoids friends, neglects family, and is unable to work).  The 
examiner, at that time, indicated that the Veteran had major 
impairment in several areas including work, family relations, 
judgment, and thinking and mood.  

The Board observes that a March 2002 statement from a VA 
physician noted that the Veteran's GAF score had been from 50 
to 55 since October 2001, suggesting serious to moderate 
symptoms.  Additionally, an August 2001 VA psychiatric 
examination report related a GAF score of 60 to 65, 
suggesting moderate to mild symptoms.  The Board further 
notes that a February 2000 VA psychiatric examination report 
related a GAF score of 50, suggesting serious symptoms.  The 
Board also observes that there were private reports of record 
from Dr. Whelan which indicated low GAF scores and opinions 
that on a psychiatric basis alone, the Veteran was not 
capable of performing any type of work on a regular basis.  

Viewing all the evidence, the Board finds that the Veteran's 
PTSD was productive of occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to various 
symptoms, supporting a higher rating of 70 percent.  See 38 
C.F.R. § 4.7.  

The Board cannot conclude based on the psychiatric 
symptomatology that the Veteran's PTSD was of a severity to 
produce total occupational and social impairment as required 
for a 100 percent rating.  The evidence did not show symptoms 
such as persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name, that were 
indicative of a 100 percent rating.  Thus, the 70 percent 
rating being assigned, for accrued benefits purposes, 
adequately addresses his PTSD symptomatology.  

The Board has also considered whether the record raises the 
matter of extraschedular ratings under 38 C.F.R. § 
3.321(b)(1) (2008).  The Board notes the Veteran was 
unemployed.  The evidence does indicate that the Veteran's 
PTSD had significantly impaired his occupational functioning 
and there was also some evidence that the Veteran's PTSD may 
have caused him to be unable to work.  He was also 
hospitalized on one occasion.  The Board observes that there 
was also evidence that the Veteran was unemployed due to a 
work injury and due to his physical problems.  The Board 
cannot conclude, therefore, that the Veteran's PTSD, alone, 
had caused marked interference with employment (i.e., beyond 
that already contemplated in the assigned rating), or 
necessitated frequent periods of hospitalization, such that 
application of the regular schedular standards is rendered 
impracticable.  Based on the foregoing, the Board finds that 
referral for consideration of assignment of extra-schedular 
ratings is not warranted.  38 C.F.R. § 3.3219(b)(1).  

In sum, the Board grants an increased rating, to the level of 
70 percent, and no more, for PTSD, for accrued benefits 
purposes.  The benefit-of-the-doubt rule has been applied in 
making the current decision.  38 U.S.CA. § 5107(b); Gilbert 
v. Derwinski, 1 Vet.App. 49 (1990).  


ORDER

An increased rating of 70 percent is granted for PTSD, for 
accrued benefits purposes, subject to the laws and 
regulations governing the disbursement of monetary benefits.  


REMAND

The other issue on appeal is entitlement to a TDIU rating.  
As discussed above, the Board has granted an increased rating 
for the Veteran's service-connected PTSD to 70 percent, for 
accrued benefits purposes.  

Given this change in circumstances, and to accord the 
appellant due process, the RO should readjudicate the issue 
of entitlement to TDIU rating, for accrued benefits purposes.   

Accordingly, this issue is REMANDED for the following:  

Readjudicate the claim for entitlement to 
a TIDU rating, for accrued benefits 
purposes.  If the claim remains denied, 
issue a supplemental statement of the case 
to the appellant and her representative, 
providing an appropriate opportunity to 
respond before the case is returned to the 
Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


